  Case 1:20-cv-00259-PLM-RSK ECF No. 5 filed 06/08/20 PageID.79 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 KEVIN JEROME JOHNSON,

        Petitioner,
                                                       Case No. 1:20-cv-259
 v.
                                                       HONORABLE PAUL L. MALONEY
 GREGORY SKIPPER,

       Respondent.
 ____________________________/


                ORDER ADOPTING REPORT AND RECOMMENDATION

       This is a habeas corpus petition filed pursuant to 28 U.S.C. § 2254. The matter was referred

to the Magistrate Judge, who issued a Report and Recommendation on April 27, 2020,

recommending that this Court deny the petition as time barred. The Report and Recommendation

was duly served on the parties. No objections have been filed, see 28 U.S.C. § 636(b)(1), and the

Court issues this Order. The Court will also issue a Judgment in this § 2254 proceeding. See Gillis

v. United States, 729 F.3d 641, 643 (6th Cir. 2013) (requiring a separate judgment in habeas

proceedings). Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation of the Magistrate

Judge (ECF No. 4) is APPROVED and ADOPTED as the Opinion of the Court and the petition

for habeas corpus relief (ECF No. 1) is DENIED for the reasons stated in the Report and

Recommendation.

       IT IS FURTHER ORDERED that a certificate of appealability pursuant to 28 U.S.C. §

2253(c) is DENIED as to each issue asserted. See RULES GOVERNING § 2254 CASES, Rule 11

(requiring the district court to “issue or deny a certificate of appealability when it enters a final
  Case 1:20-cv-00259-PLM-RSK ECF No. 5 filed 06/08/20 PageID.80 Page 2 of 2



order”). Petitioner has not demonstrated that reasonable jurists would find the Court’s rulings

debatable or wrong. Slack v. McDaniel, 529 U.S. 473 (2000); Murphy v. Ohio, 263 F.3d 466, 466-

67 (6th Cir. 2001).

       IT IS FURTHER ORDERED that this Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that an appeal of this decision would not be taken in good faith. See McGore v. Wrigglesworth,

114 F.3d 601, 610-11 (6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199,

206, 211-12 (2007).


Dated: June 8, 2020                                        /s/ Paul L. Maloney
                                                           Paul L. Maloney
                                                           United States District Judge




                                               2
